DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/2021 has been entered.

Status of Claims
Claims 8 and 17 is cancelled.  Claims 1-7, 9-16 and 18-20 are pending.

Allowable Subject Matter
Claims 1-7, 9-16 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 was found to be allowable because the first cylindrical lens array and the second cylindrical lens array are configured to adjust divergence angles of a laser beam from the laser light source which has a spatial distribution in a shape of rectangle, such 

Claims 2-4 and 18 are allowed as being dependent on claim 1.

Claim 5 was found to be allowable because wherein a grayscale value of a pixel point having the highest luminance obtained by an algorithm in the image signal obtained by the projection system is A, a maximum value of the luminance of the laser light source corresponding to the pixel point having the highest luminance is Imax, and a grayscale value of a certain pixel point is a, then a luminance la of the laser light source corresponding to the certain pixel point is calculated based on a formula of la = max * a/A , to achieve projection imaging of A the projection system with a high dynamic range.

Claims 6, 7, 9-16 are allowable as being dependent on claim 5.

Claim 19 is found to be allowable because the first cylindrical lens array and the second cylindrical lens array, wherein the first cylindrical lens array and the second cylindrical lens array are configured to adjust divergence angles of a laser beam from the laser light source which has a spatial distribution in a shape of rectangle, such that divergence angles of the laser beam with respect to a length direction and a width direction of the rectangle are same.



The closest available prior art Kita et al. (US PG Pub. 20160198135) a laser illumination device for a projection system (illustrated in fig. 1), comprising: a laser light source (plurality of laser light sources 71 OR, 71 OB and 710G of fig. 8); a light combining assembly (cross dichroic mirrors in fig. 8 between each individual light source 71 OB, 71 OR and 71 OG); a micro-lens assembly (fly-eye lens 716 of fig. 8); and a plurality of cylindrical lens assemblies (plurality of cylindrical lenses 733 in front of each plurality of laser light sources 71 OR, 71 OB and 71 OG of fig. 8), wherein the plurality of cylindrical lens assemblies (733) is provided in an optical path for transmission of the laser light source (illustrated in fig. 8), and the micro-lens assembly is provided on one side of the light combining assembly (illustrated in fig. 8; the fly-eye lens 716 is located on the combined light exiting side); wherein each of the plurality of cylindrical lens assemblies comprises a first cylindrical lens array (cylindrical lenses 733) and a second cylindrical lens array (cylindrical lenses 734 of fig. 8); however, Kita fails to teach or render obvious in the combination claimed wherein the first cylindrical lens array and the second cylindrical lens array are configured to adjust divergence 

Regarding claim 5, Kita discloses a projection system comprising: a laser illumination device (illustrated in fig. 1 and denoted as 100) comprising: a laser light source (plurality of laser light sources 710R, 710B and 710G of fig. 8); a light combining assembly (cross dichroic mirrors in fig. 8 between each individual light source 710B, 710R and 710G); a micro-lens assembly (fly-eye lens 716 of fig. 8); and a plurality of cylindrical lens assemblies (plurality of cylindrical lenses 733 in front of each plurality of laser light sources 710R, 710B and 710G of fig. 8), wherein the plurality of cylindrical lens assemblies (733) is provided in an optical path for transmission of the laser light source (illustrated in fig. 8), and the micro-lens assembly is provided on one side of the light combining assembly (illustrated in fig. 8; the fly-eye lens 716 is located on the combined light exiting side); wherein each of the plurality of cylindrical lens assemblies comprises a first cylindrical lens array (cylindrical lenses 733) and a second cylindrical lens array (cylindrical lenses 734 of fig. 8); a diffuser (illustrated on the exit side of the cross dichroic mirrors where light is combined is then emitted onto the diffuser (shown in fig. 2 as 105) and is further illustrated in fig. 8) provided in an optical path along which the laser illumination device transmits a laser beam outwards (illustrated in fig. 8); an output assembly is an imaging object lens (projection system 400 of fig. 1) provided on an optical path along which the light modulation assembly transmits a modulated laser beam outwards; however, Kita fails to teach or render obvious wherein a grayscale 

Regarding claim 19, Kita discloses a laser illumination device for a projection system (illustrated in fig. 1), comprising: a laser light source (plurality of laser light sources 710R, 710B and 710G of fig. 8); a light combining assembly (cross dichroic mirrors in fig. 8 between each individual light source 710B, 710R and 710G); a micro-lens assembly (fly-eye lens 716 of fig. 8); and a plurality of cylindrical lens assemblies (plurality of cylindrical lenses 733 in front of each plurality of laser light sources 710R, 710B and 710G of fig. 8), wherein the plurality of cylindrical lens assemblies is provided in an optical path for transmission of the laser light source (illustrated in fig. 8), and the micro-lens assembly is provided on one side of the light combining assembly (shown in fig. 8; the mircrolens assembly is located on one side of the light combining assembly (cross dichroic mirrors)), wherein each of the plurality of cylindrical lens assemblies comprises a first cylindrical lens array (731) and a second cylindrical lens array (732), and a preset angle of intersection is formed between the first cylindrical lens array and the second cylindrical lens array (the first and second cylindrical lens arrays are orthogonal to one another (para. 0118)), and


Regarding claim 20, Kita discloses a laser illumination device for a projection system (illustrated in fig. 1), comprising: a laser light source (plurality of laser light sources 710R, 710B and 710G of fig. 8); a light combining assembly (cross dichroic mirrors in fig. 8 between each individual light source 710B, 710R and 710G); a micro-lens assembly (fly-eye lens 716 of fig. 8); and a plurality of cylindrical lens assemblies .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANELL L OWENS whose telephone number is (571)270-5365. The examiner can normally be reached 9:00am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANELL L OWENS/Examiner, Art Unit 2882                                                                                                                                                                                                        8 December 2021